              Case 3:18-cv-03748-JCS Document 392 Filed 05/13/21 Page 1 of 2



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204,

 3   San Francisco, CA, 94121

 4   415-954-2116, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                            THE UNITED STATES DISTRICT COURT

 8                                 FOR NORTHERN CALIFORNIA

 9

10

11                                            )        Case No. 3:18-cv-03748-JCS
                                              )
12        Tatyana E. Drevaleva                )
                                              )
13                       Plaintiff,           )        Response to the Notice of Unavailability
                                              )
14                       vs.                  )        of Assistant U.S. Attorney Ms. Adrienne
                                              )
15                                            )        Zack from May 14 to May 23, 2021.
                                              )
16        Mr. Denis Richard McDonough in his )
          capacity as a Secretary of the U.S. )
17        Department of Veterans Affairs      )        Location: Courtroom F – 15th Floor
                                              )
18        810 Vermont Avenue, NW,             )        450 Golden Gate Avenue,
          Washington, D.C. 20420              )
19                                            )        San Francisco, CA 94102
                         Defendant            )
20                                            )        Judge: The Hon. Chief Magistrate
     Facility:                                )
21                                            )               Judge Joseph C. Spero
             New Mexico VA Healthcare System )
22           1501 San Pedro Drive, S.E.       )
             Albuquerque, NM, 87108           )
23                                            )
                                              )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
                                              )
27                                            )

28
                                              Page 1 of 2

                  Response to the Notice of Unavailability; case No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 392 Filed 05/13/21 Page 2 of 2



 1          Plaintiff Tatyana Drevaleva is responding to the May 13, 2021 Notice of Unavailability

 2   of Assistant U.S. Attorney Ms. Adrienne Zack.

 3          Defendants have an obligation to file an Answer to my Original June 25, 2018 Complaint

 4   No. 3:18-cv-03748-JCS by June 04, 2021.

 5          The fact that Ms. Zack is unavailable until May 23, 2021 doesn’t change Defendants’

 6   obligation to file an Answer to my Original June 25, 2018 Complaint by June 04, 2021.

 7          Afterwards, I am planning to file a Motion for Judgment on the Pleadings pursuant to the

 8   F.R.C.P. Rule 12(c) that will be treated as a Motion for Summary Judgment, see the F.R.C.P.

 9   Rule 12(d.)

10

11          I declare under the penalty of perjury and under the Federal laws that all foregoing is true

12   and correct. Executed at San Francisco, CA on May 13, 2021.

13          Respectfully submitted,

14

15          s/ Tatyana Drevaleva

16

17          Plaintiff Pro Se

18

19          May 13, 2021.

20

21

22

23

24

25

26
27

28
                                               Page 2 of 2

                   Response to the Notice of Unavailability; case No. 3:18-cv-03748-JCS
